     Case 2:18-cv-00585 Document 71 Filed 05/29/20 Page 1 of 3 PageID #: 480


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


ANTHONY JAMES BRAXTON,

                            Plaintiff,

v.                                                CIVIL ACTION NO. 2:18-cv-00585

LARRY E. HARRAH, et al.,

                            Defendants.



                                          ORDER


       Before this Court are the three motions filed by Plaintiff Anthony James Braxton

(“Plaintiff”) on December 2, 2019, and December 10, 2019. (ECF Nos. 34, 41, 52.)

       Plaintiff first asks this Court to appoint him counsel to negotiate a settlement

agreement. (ECF No. 34.) Although a litigant in a civil matter such as this one “ha[s]

no constitutional right to counsel,” Underwood v. Beavers, 711 F. App’x 122, 123 (4th Cir.

2017) (per curiam), this Court “may request an attorney to represent any person unable

to afford counsel,” 28 U.S.C. § 1915(e)(1). Whisenant v. Yuam, 739 F.2d 160, 163 (4th

Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist. Court, 490 U.S. 296

(1989). “The decision to appoint counsel is committed to the district court’s discretion,

‘but it is an abuse of discretion to decline to appoint counsel where the case of an indigent

plaintiff presents exceptional circumstances.’” Evans v. Kuplinski, 713 F. App’x 167, 170

(4th Cir. 2017) (quoting Whisenant, 739 F.2d at 163). “[T]he existence of exceptional

circumstances turns on (1) the type and complexity of the case and (2) the capabilities of

the individual bringing it.”    Id. (citing Whisenant, 739 F.2d at 163).       To that end,

“[c]ounsel should be requested if it is apparent that a pro se litigant has a colorable claim
    Case 2:18-cv-00585 Document 71 Filed 05/29/20 Page 2 of 3 PageID #: 481


but lacks the capacity to present it.”     Id. (alterations and internal quotation marks

omitted). In this case, as demonstrated by the fact that Plaintiff’s pro se complaint

survived the motions to dismiss filed by the defendants in this matter, and the fact that

Plaintiff is presently pursuing discovery from those defendants, Plaintiff appears capable

of prosecuting this action on his own behalf without the aid of counsel. Moreover, this

action, which is based on an allegedly unlawful search warrant and the allegedly wrongful

seizure of Plaintiff’s property, is neither so legally nor factually complex as to constitute

“exceptional circumstances” warranting the appointment of counsel.            As such, the

motion to appoint counsel (ECF No. 34) is DENIED.

       Plaintiff next asks this Court to obtain and “enter into evidence . . . the whole

record” of Civil Action No. 17-p-45-h in the Circuit Court of Fayette County, West Virginia.

(ECF No. 41.) “This Court may properly take judicial notice of state court proceedings;

particularly, when such proceedings are ‘relevant and critical’ to the matter at issue.”

Wei-Ping Zeng v. Marshall Univ., No. 3:17-cv-03008, 2020 WL 372483, at *2 (S.D.W.

Va. Jan. 22, 2020) (quoting Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.

1989)); see Fed. R. Evid. 201. Therefore, if this Court determines that it is necessary to

consider the proceedings in the case referenced in Plaintiff’s motion, this Court may take

judicial notice of those proceedings notwithstanding Plaintiff’s ability to pay for obtaining

the record from the Circuit Court of Fayette County. However, it does not appear that

the proceedings need to be obtained and docketed in this case at this time. To that end,

Plaintiff’s motion (ECF No. 41) is DENIED.

       Finally, Plaintiff requests an order directing Defendant Larry E. Harrah (“Harrah”)

to preserve documentation reflecting “civil forfeiture cases,” “civil forfeiture settlement

agreements,” “citizen complaints,” and “retention policies and practices” dating from

                                             2
    Case 2:18-cv-00585 Document 71 Filed 05/29/20 Page 3 of 3 PageID #: 482


2007 until the present. (ECF No. 52.) Plaintiff claims that Harrah planned to destroy

these records upon his retirement on December 31, 2019. (Id.) However, as of the date

this action was filed, if not before, Harrah was obligated to preserve any records relevant

to Plaintiffs’ claims. See In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 299

F.R.D. 502, 511 (S.D.W. Va. 2014) (quoting Silvestri v. Gen. Motors Corp., 271 F.3d 583,

591 (4th Cir. 2001)). A failure to do so, if shown, may result in spoliation sanctions. Id.

Insofar as Plaintiff’s motion is consistent with Harrah’s general duty to preserve records

that may be pertinent to this litigation, the motion (ECF No. 52) is GRANTED.

However, in granting the motion, the undersigned makes no determination about

whether the specific documents Plaintiff requests to be preserved, to the extent they exist,

are relevant and discoverable in this action.

       IT IS SO ORDERED.

       The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER:        May 29, 2020




                                                3
